Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 1 of 12 PageID #: 139




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------- x

 SUM CHAN,                                                       AMENDED ANSWER

                                            Plaintiff,
                                                                 19-CV-07239 (RPK) (JO)
                       -against-
                                                                 Jury Trial Demanded
 THE CITY OF NEW YORK et al.,

                                        Defendants.

 ----------------------------------------------------- x


                  Defendants the City of New York, and Police Officers Raffaele Barile and Stacey

 Byrnes s/h/a Stacy Rao, as and for their Amended Answer to the Complaint, dated December 26,

 2019 (the “Complaint”), respectfully:

                  1.       Deny the allegations in paragraph “1” of the Complaint, except admit that

 plaintiff has commenced an action and seeks certain relief as stated therein.

                  2.       Deny the allegations in paragraph “2” of the Complaint, except admit that

 plaintiff has commenced an action and invokes the jurisdiction of the Court as stated therein.

                  3.       Deny the allegations in paragraph “3” of the Complaint, except admit that

 plaintiff invokes the supplemental jurisdiction of the Court as stated therein.

                  4.       Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “4” of the Complaint.

                  5.       State that the allegation in paragraph “5” of the Complaint is a jury

 demand which does not require a response.

                  6.       Deny the allegations in paragraph “6” of the Complaint, except admit that

 plaintiff purports to base venue in this district as stated therein.
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 2 of 12 PageID #: 140




                7.      Deny the allegations in paragraph “7” of the Complaint, except admit on

 information and belief that a Notice of Claim was filed on March 26, 2019; that it was assigned

 the number 2019PI008457; and that plaintiff appeared for a 50-H hearing on June 26, 2019.

                                           THE PARTIES

                8.      Deny knowledge and information sufficient to form a belief as to the truth

 of the allegations in paragraph “8” of the Complaint.

                9.      Admit the allegations in paragraph “9” of the Complaint.

                10.     Deny the allegations in paragraph “10” of the Complaint, except admit

 that the City maintains a police department known as the New York City Police Department, and

 respectfully refer to the New York City Charter and Administrative Code for a recitation of the

 relationship between the City and the NYPD.

                11.     Deny the allegations in paragraph “11” of the Complaint, except deny

 knowledge and information sufficient to form a belief as to the truth of the allegations in the

 second sentence of paragraph “11” of the Complaint.

                12.     Deny the allegations in paragraph “12” of the Complaint, except admit

 that on December 26, 2018, Barile was employed by the City as a police officer.

                13.     State that the allegations in paragraph “13” of the Complaint are legal

 conclusions to which no response is required.

                14.     State that the allegations in paragraph “14” of the Complaint are legal

 conclusions to which no response is required.

                15.     State that the allegations in paragraph “15” of the Complaint are not

 factual allegations that require a response.




                                                 -2-
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 3 of 12 PageID #: 141




                16.     Deny the allegations in paragraph “16” of the Complaint, except admit

 that, on December 26, 2018, Byrnes was employed by the City as a police officer.

                17.     State that the allegations in paragraph “17” of the Complaint are legal

 conclusions to which no response is required.

                18.     State that the allegations in paragraph “18” of the Complaint are legal

 conclusions to which no response is required.

                19.     State that the allegations in paragraph “19” of the Complaint are not

 factual allegations that require a response.

                20.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “20” of the Complaint.

                21.     Deny the allegations in paragraph “21” of the Complaint.

                22.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “22” of the Complaint.

                23.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “23” of the Complaint.

                24.     Deny the allegations in paragraph “24” of the Complaint.

                25.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “25” of the Complaint.

                26.     State that the allegations in paragraph “26” of the Complaint are not

 factual allegations that require a response.

                27.     In response to the allegations in paragraph “27” of the Complaint,

 defendants repeat the responses in the preceding paragraphs as if fully set forth herein.




                                                 -3-
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 4 of 12 PageID #: 142




                28.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “28” of the Complaint.

                29.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “29” of the Complaint.

                30.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “30” of the Complaint.

                31.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “31” of the Complaint.

                32.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “32” of the Complaint.

                33.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “33” of the Complaint.

                34.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “34” of the Complaint.

                35.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “35” of the Complaint.

                36.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “36” of the Complaint.

                37.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “37” of the Complaint.

                38.    Deny the allegations in paragraph “38” of the Complaint, except admit

 that two of the responding officers were Barile and Byrnes.

                39.    Deny the allegations in paragraph “39” of the Complaint.



                                               -4-
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 5 of 12 PageID #: 143




                40.     Deny the allegations in paragraph “40” of the Complaint.

                41.     Deny the allegations in paragraph “41” of the Complaint.

                42.     Deny the allegations in paragraph “42” of the Complaint, except admit

 that Byrnes searched plaintiff’s pack.

                43.     Deny the allegations in paragraph “43” of the Complaint, except admit on

 information and belief that plaintiff was taken to an ambulance.

                44.     Deny the allegations in paragraph “44” of the Complaint, except admit on

 information and belief that plaintiff was taken to hospital by ambulance, and was taken to the

 109th Precinct, and deny knowledge or information sufficient to form a belief as to the truth of

 the allegations regarding any diagnosis and treatment.

                45.     Deny the allegations in paragraph “45” of the Complaint, except admit on

 information and belief that plaintiff was taken from the 109th precinct to Queens Central

 Booking, and deny knowledge or information sufficient to form a belief as to the truth of the

 allegations regarding plaintiff’s arraignment.

                46.     Deny the allegations in paragraph “46” of the Complaint, except admit

 that plaintiff was arrested for third degree assault and menacing, respectfully refer to the criminal

 court complaint for a recitation of its contents, and deny knowledge or information sufficient to

 form a belief as to the truth of the allegations regarding the criminal charges.

                47.     Deny the allegations in paragraph “47” of the Complaint.

                48.     Deny the allegations in paragraph “48” of the Complaint, except deny

 knowledge or information sufficient to form a belief as to the truth of the allegations concerning

 plaintiff’s prosecution.




                                                  -5-
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 6 of 12 PageID #: 144




                49.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “49” of the Complaint.

                50.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “50” of the Complaint.

                51.     Deny the allegations in paragraph “51” of the Complaint.

                52.     Deny the allegations in paragraph “52” of the Complaint.

                53.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “54” [sic] of the Complaint.

                54.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “55” of the Complaint.

                55.     In response to the allegations in paragraph “56” of the Complaint,

 defendants repeat the responses in the preceding paragraphs as if fully set forth herein.

                56.     Deny the allegations in paragraph “57” of the Complaint.

                57.     Deny the allegations in paragraph “58” of the Complaint.

                58.     In response to the allegations in paragraph “59” of the Complaint,

 defendant repeats the responses in the preceding paragraphs as if fully set forth herein.

                59.     Deny the allegations in paragraph “60” of the Complaint.

                60.     Deny the allegations in paragraph “61” of the Complaint.

                61.     In response to the allegations in paragraph “62” of the Complaint,

 defendant repeats the responses in the preceding paragraphs as if fully set forth herein.

                62.     Deny the allegations in paragraph “63” of the Complaint.

                63.     Deny the allegations in paragraph “64” of the Complaint.

                64.     Deny the allegations in paragraph “65” of the Complaint.



                                                -6-
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 7 of 12 PageID #: 145




                65.     In response to the allegations in paragraph “66” of the Complaint,

 defendant repeats the responses in the preceding paragraphs as if fully set forth herein.

                66.     Deny the allegations in paragraph “67” of the Complaint, except state that

 any allegations regarding an affirmative duty are legal conclusions that do not require a response.

                67.     Deny the allegations in paragraph “68” of the Complaint.

                68.     In response to the allegations in paragraph “69” of the Complaint,

 defendant repeats the responses in the preceding paragraphs as if fully set forth herein.

                69.     Deny the allegations in paragraph “70” of the Complaint.

                70.     Deny the allegations in paragraph “71” of the Complaint.

                71.     In response to the allegations in paragraph “72” of the Complaint,

 defendant repeats the responses in the preceding paragraphs as if fully set forth herein.

                72.     Deny the allegations in paragraph “73” of the Complaint.

                73.     Deny the allegations in paragraph “74” of the Complaint.

                74.     Deny the allegations in paragraph “75” of the Complaint.

                75.     Deny the allegations in paragraph “76” of the Complaint.

                76.     In response to the allegations in paragraph “77” of the Complaint,

 defendant repeats the responses in the preceding paragraphs as if fully set forth herein.

                77.     Deny the allegations in paragraph “78” of the Complaint.

                78.     Deny the allegations in paragraph “79” of the Complaint.

                79.     Deny the allegations in paragraph “80” of the Complaint.

                80.     Deny the allegations in paragraph “81” of the Complaint.

                81.     Deny the allegations in paragraph “82” of the Complaint.

                82.     Deny the allegations in paragraph “83” of the Complaint.



                                                -7-
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 8 of 12 PageID #: 146




                83.     Deny the allegations in paragraph “84” of the Complaint.

                84.     Deny the allegations in paragraph “85” of the Complaint.

                85.     Deny the allegations in paragraph “86” of the Complaint.

                86.     Deny the allegations in paragraph “87” of the Complaint.

                87.     Deny the allegations in paragraph “88” of the Complaint.

                88.     Deny the allegations in paragraph “89” of the Complaint.

                89.     In response to the allegations in paragraph “90” of the Complaint,

 defendant repeats the responses in the preceding paragraphs as if fully set forth herein.

                90.     Deny the allegations in paragraph “91” of the Complaint.

                91.     Deny the allegations in paragraph “92” of the Complaint.

                92.     Deny the allegations in paragraph “93” of the Complaint.

                93.     Deny the allegations in paragraph “94” of the Complaint.

                94.     Deny the allegations in paragraph “95” of the Complaint.

                95.     Deny the allegations in paragraph “96” of the Complaint.

                96.     In response to the allegations in paragraph “97” of the Complaint,

 defendant repeats the responses in the preceding paragraphs as if fully set forth herein.

                97.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “98” of the Complaint.

                98.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “99” of the Complaint.

                99.     Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “100” of the Complaint.




                                                -8-
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 9 of 12 PageID #: 147




                100.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “101” of the Complaint.

                101.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “102” of the Complaint.

                102.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “103” of the Complaint.

                103.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “104” of the Complaint.

                104.    Deny knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph “105” of the Complaint.

                105.    Deny the allegations in paragraph “106” of the Complaint.

                               FIRST AFFIRMATIVE DEFENSE:

                106.    The Complaint fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE:

                107.    Defendants have not violated any rights, privileges, or immunities under

 the Constitution or laws of the United States or the State of New York or any political

 subdivision thereof, or any acts of Congress providing for the protection of civil rights.

                              THIRD AFFIRMATIVE DEFENSE:

                108.    Any injury alleged to have been sustained resulted from Plaintiff’s own

 culpable or negligent conduct, or that of a third party, and was not the proximate result of any act

 of the defendant.

                             FOURTH AFFIRMATIVE DEFENSE:

                109.    Defendants Barile and Byrnes acted reasonably in the proper and lawful

 exercise of their discretion and did not violate any clearly established constitutional or statutory

                                                -9-
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 10 of 12 PageID #: 148




 right of which a reasonable person would have known, and, therefore, they are entitled to

 qualified immunity.

                                FIFTH AFFIRMATIVE DEFENSE:

                 110.    There was probable cause for plaintiff’s arrest, because a complaining

 witness with injuries identified plaintiff as the person who had injured him.

                                SIXTH AFFIRMATIVE DEFENSE:

                 111.    The individual defendants are immune from suit under state law for their

 exercise of discretion in the performance of a governmental function and/or their exercise of

 professional judgment.

                             SEVENTH AFFIRMATIVE DEFENSE:

                 112.    At all times relevant to the acts alleged in the Complaint, the duties and

 functions of the City’s officials entailed the reasonable exercise of proper and lawful discretion.

 Therefore, the City has governmental immunity from liability under state law.

                               EIGHTH AFFIRMATIVE DEFENSE

                 113.    Punitive damages are not recoverable against the City or the individual

 defendants in their official capacities .

                                NINTH AFFIRMATIVE DEFENSE

                 114.    Plaintiff failed to mitigate his alleged damages.

                                TENTH AFFIRMATIVE DEFENSE

                 115.    Plaintiff provoked any incident.

                             ELEVENTH AFFIRMATIVE DEFENSE

                 116.    To the extent that the complaint alleges any claims arising under the laws

 of the State of New York, such claims are barred in whole or in part by reason of plaintiff’s



                                                - 10 -
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 11 of 12 PageID #: 149




 failure to comply with the requirements of the New York General Municipal Law, §§ 50-e, 50-h

 and/or 50-i.

                            TWELVTH AFFIRMATIVE DEFENSE

                 117.   The Court lacks personal jurisdiction over defendant Raffaele Barile

 because he was not properly served.

                 WHEREFORE, defendant The City of New York, Raffaele Barile and Stacey

 Byrnes request judgment dismissing the Complaint in its entirety, together with the costs and

 disbursements of this action, and such other and further relief as the Court may deem just and

 proper.

           Dated: New York, New York
                  August 21, 2020

                                                JAMES E. JOHNSON
                                                Corporation Counsel of the
                                                  City of New York
                                                Attorney for Defendants The City of New York,
                                                Raffaele Barile and Stacey Byrnes
                                                100 Church Street
                                                New York, New York 10007
                                                (212) 356-5055


                                                By:      Katherine J. Weall
                                                         Katherine J. Weall
                                                         Senior Counsel
                                                         Special Federal Litigation Division

 To:       Michael R. Curran, Esq.
           Attorney for Plaintiff
           98-120 Queens Boulevard, Suite 1-C
           Rego Park, New York 11374-4414




                                                - 11 -
Case 1:19-cv-07239-RPK-JO Document 23 Filed 08/21/20 Page 12 of 12 PageID #: 150



        19-cv-07239 (RPK) (JO)
        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK


        SUM CHAN,

                                                                                                                  Plaintiff,

                                                         -against-

        CITY OF NEW YORK et al.,

                                                                                                           Defendants.




        AMENDED ANSWER TO THE COMPLAINT BY DEFENDANTS CITY
                  OF NEW YORK, BARILE AND BYRNES


                                      JAMES E. JOHNSON
                            Corporation Counsel of the City of New York
                                      Attorney for Defendants
                                         100 Church Street
                                   New York, New York 10007

                                        Of Counsel: Katherine J. Weall
                                             Tel: (212) 356-5055


              Due and timely service is hereby admitted.

              New York, N.Y. ..............................................................., 2020

              .............................................................................................Esq.

              Attorney for ................................................................................
